TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD


James Yarbrough                           )       Docket No.    2015-08-0574
                                          )
v.                                        )       State File No. 48061-2015
                                          )
Protective Services Company, Inc., et al. )
                                          )
                                          )
Appeal from the Court of Workers’         )
Compensation Claims                       )
Jim Umsted, Judge                         )


       Affirmed in Part, Vacated in Part, and Remanded - Filed May 27, 2016


In this second interlocutory appeal of this case, the employee alleges suffering an injury
to his shoulder after striking his shoulder on a cabinet. The parties dispute whether the
employee provided timely notice of the injury and whether surgery recommended by an
authorized treating physician is causally related to the work incident. Following an
expedited hearing, the trial court found that the employee’s injury was compensable and
ordered medical benefits, including the recommended surgery, and temporary disability
benefits. The employer has appealed. We affirm the trial court’s decision to the extent it
orders medical and temporary disability benefits, but vacate the trial court’s finding
regarding compensability of the claim. We also deny the employee’s request that this
appeal be deemed frivolous and that he be awarded sanctions in the form of attorneys’
fees.

Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which
Judge David F. Hensley and Judge Timothy W. Conner joined.

Catherine Dugan, Mt. Juliet, Tennessee, for the employer-appellant, Protective Services
Company, Inc.

Andrew Clarke, Memphis, Tennessee, for the employee-appellee, James Yarbrough



                                              1
                          Factual and Procedural Background

       James Yarbrough (“Employee”) was employed as a flooring installer by Protective
Services Company, Inc. (“Employer”). On April 16, 2015, Employee was moving a
stove into place after installing flooring when he stood up and struck his right shoulder on
the bottom of a cabinet. Although he was able to finish his work for the day, he alleges
the blow resulted in an injury to his shoulder and caused immediate pain. He maintains
that he reported the incident to his supervisor, Parker Moore, on April 17, 2015, and that
Mr. Moore assigned him less strenuous work. Employee sought treatment on his own on
May 1, 2015. According to Employee, he reported the injury to Mr. Moore again on May
2, 2015, but was not offered a panel of physicians.

      Employee testified that he worked fairly regularly from the date of the injury
through mid-July 2015, although he asserts there were days shoulder pain prevented him
from working. On those days, Employee testified that he contacted Mr. Moore to let him
know he was unable to work due to his injury. He denied having any problem with his
shoulder before striking the cabinet at work on April 16, 2015.

       Mr. Moore disputed having been told about Employee’s shoulder injury prior to
late May or June 2015. According to Mr. Moore, Employee, on June 19, 2015, gave him
medical bills associated with the May 1, 2015 treatment. At that time, Mr. Moore
instructed Employee to report his injury to Leslie Hays, Employer’s office manager.
Upon being informed of the injury, Ms. Hays completed a first report of injury and
provided Employee with a panel of physicians from which he chose Dr. Riley Jones, an
orthopedic surgeon.

        Employee first saw Dr. Jones on June 26, 2015, with complaints of shoulder pain
as a result of hitting his shoulder on the cabinet. Dr. Jones diagnosed Employee with
tendinitis and obtained x-rays, which revealed mild acromioclavicular changes. He
administered a steroid injection and returned Employee to work with no restrictions.
Employee returned to Dr. Jones with complaints consistent with those reported at his
initial visit. Dr. Jones administered another steroid injection in Employee’s shoulder and
returned him to work.

       Over the ensuing weeks, Employee continued to complain of pain in his shoulder
and, on September 4, 2015, Dr. Jones ordered an MRI and took him off work. The MRI
showed no evidence of a rotator cuff tear, but did reveal “narrowing of the subacromial
space with impression [in] the supraspinatus musculotendinous junction by degenerative
changes of the acromioclavicular joint.” Dr. Jones recommended surgery and continued
Employee’s restriction from work. Employer declined to authorize the surgery based
upon its belief that it was not causally related to the incident on April 16, 2015.



                                             2
       Employee returned to Dr. Jones on October 19, 2015, and Dr. Jones continued to
keep him off work. Dr. Jones opined that the “injury arose primarily out of and in the
course and scope of employment. The diagnosis is consistent with the mechanism of
injury. The employment contributed more than 50.1% in causing the injury considering
all causes.” He went on to clarify that Employee “probably did have some pre-existing
problems,” but “when he injured the shoulder he primarily injured the acromioclavicular
joint and also caused an impingement causing pain in the biceps tendon. If he had not
had this injury, then he would not have had any problems. Based on my best medical
judgment this is greater than 50.1% related to his on-the-job injury.” In response to an
inquiry from Employer, Dr. Jones indicated the injury arose primarily out of the
employment and was the result of “[d]irect trauma to [r]ight AC joint—[c]ontinued pain
[and] popping.”

       Thereafter, Dr. Jones was deposed and articulated medical opinions regarding
causation consistent with those in his records. Specifically, he testified as follows:

      A:     Well, what it is is he’s got some degenerative changes in his
             acromioclavicular joint and when he hit this thing it aggravated it
             and started a process of swelling in that area and, as it says, there’s
             an indention on the rotator cuff. He didn’t tear the rotator cuff, but
             there’s an indentation, so that is what gives you this impingement
             that you’re talking about and it continues to give him his pain, plus it
             irritated the joint itself, which was arthritic. I’m sure there was some
             pre-existing arthritis in there, but he hadn’t had any problems with
             that, and the direct blow, that’s how you separate shoulders. . . . He
             didn’t have any real tears, but that’s where the irritation started.

      Q:     And there was some type of indentation that was caused by the
             trauma?

      A:     That was secondary to the swelling of the acromioclavicular joint.

      Q:     But these are actual–

      A:     These are objective findings.

      Q:     Objective findings of a change in his shoulder as a result from a
             blow, correct?

      A:     That’s correct.

      Employer obtained a causation opinion from Dr. Claiborne Christian, also an
orthopedic surgeon. Dr. Christian did not examine Employee but reviewed the medical

                                             3
records associated with Employee’s treatment, including the deposition of Dr. Jones. He
acknowledged Dr. Jones’ opinion that Employee would not have needed surgery if he had
not sustained the blow to his shoulder. However, he opined that the employment was not
the primary cause of the need for surgery, observing that patients with degenerative
shoulder conditions often need surgery without having suffered trauma and that the pre-
existing bone spurs in Employee’s shoulder were the primary cause of the need for
surgery. He acknowledged Employee’s work-related condition was a contusion to the
shoulder that “probably resulted in some irritation to his rotator cuff.” He also
acknowledged that suffering trauma to a joint can accelerate the need for surgery in a
patient with a degenerative condition.

       Employee filed a petition for benefit determination and a request for an expedited
hearing asking the trial court to render a decision based upon a review of the record.
Employer responded by filing a motion for an evidentiary hearing, which the trial court
granted. Employee appealed that ruling and, on January 25, 2016, we affirmed the trial
court’s decision to hold a hearing. Following the hearing, the trial court determined
Employee had provided timely notice of his injury and that his shoulder injury was
compensable. Accordingly, the court ordered Employer to provide the recommended
surgery and to pay temporary disability benefits beginning September 4, 2015. Employer
has appealed.

                                  Standard of Review

       The standard of review to be applied by this Board in reviewing a trial court’s
decision is statutorily mandated and limited in scope. Specifically, “[t]here shall be a
presumption that the findings and conclusions of the workers’ compensation judge are
correct, unless the preponderance of the evidence is otherwise.” Tenn. Code Ann. § 50-
6-239(c)(7) (2015). The trial court’s decision must be upheld unless the rights of a party
“have been prejudiced because findings, inferences, conclusions, or decisions of a
workers’ compensation judge:

      (A)    Violate constitutional or statutory provisions;
      (B)    Exceed the statutory authority of the workers’ compensation judge;
      (C)    Do not comply with lawful procedure;
      (D)    Are arbitrary, capricious, characterized by abuse of discretion, or
             clearly an unwarranted exercise of discretion;
      (E)    Are not supported by evidence that is both substantial and material
             in the light of the entire record.”

Tenn. Code Ann. § 50-6-217(a)(3) (2015). Like other courts applying the standards
embodied in section 50-6-217(a)(3), we will not disturb the decision of the trial court
absent the limited circumstances identified in the statute.


                                            4
                                         Analysis

       Employer argues the evidence does not support the trial court’s finding that notice
was timely provided, and that evidence of causation is insufficient to support the award
of medical benefits. The trial court’s award of temporary disability benefits has not been
challenged.

       Employee responds that the trial court’s decision is supported by the evidence and
requests that the appeal be deemed frivolous, that bad faith penalties be assessed for
Employer’s failure to timely provide benefits, and that Employer be estopped from
relying on notice as a defense due to its failure to include that defense in its Notice of
Controversy. Employee also requests bad faith penalties in the amount of 25% of unpaid
temporary disability benefits, discretionary costs, and attorneys’ fees based upon an
hourly rate as contained in an affidavit he filed in the trial court.

                                           Notice

        The Workers’ Compensation Law mandates that “[e]very injured employee . . .
shall, immediately upon the occurrence of an injury, or as soon thereafter as is reasonable
and practicable, give or cause to be given to the employer who has no actual notice,
written notice of the injury.” Tenn. Code Ann. § 50-6-201(a)(1) (2015). The statute
additionally provides that “[n]o compensation shall be payable . . . unless the written
notice is given to the employer within thirty (30) days after the occurrence of the
accident, unless reasonable excuse for failure to give the notice is made to the satisfaction
of the tribunal to which the claim for compensation may be presented.” Id. The notice
requirement contained in section 50-6-201 “exists so that the employer will have the
opportunity to make a timely investigation of the facts while still readily accessible, and
to enable the employer to provide timely and proper treatment for an injured employee.”
Jones v. Sterling Last Corp., 962 S.W.2d 469, 471 (Tenn. 1998). Consequently, “the
giving of statutory notice to the employer is an absolute prerequisite to the right of an
employee to recover compensation under the workers’ compensation law.” Bogus v.
Manpower Temp. Serv., 823 S.W.2d 544, 546 (Tenn. 1992).

        Here, Employee testified that he told his supervisor, Mr. Moore, about his injury
the day after it occurred and that Employer provided less strenuous work when his
shoulder was giving him difficulty. Mr. Moore, on the other hand, disputed being told of
the injury prior to late May or June 2015. The trial court believed Employee, noting that
he was a “reasonable, honest and credible witness.” The law is clear that “[w]hen the
trial court has heard in-court testimony, considerable deference must be afforded in
reviewing the trial court’s findings of credibility and assessment of the weight to be given
to that testimony.” Tryon v. Saturn Corp., 254 S.W.3d 321, 327 (Tenn. 2008). While the



                                             5
evidence on the point is conflicting, there is insufficient proof to disturb the trial court’s
finding that notice was timely provided to Employer.1

                                              Causation

        An injured worker may be granted medical or temporary disability benefits prior
to trial when he or she presents sufficient evidence to enable the trial court to conclude
that the worker would likely prevail at a trial on the merits. Tenn. Code Ann. § 50-6-
239(d)(1) (2015). Unlike an expedited hearing, at a compensation hearing where the
parties have arrived at a trial on the merits, the employee must establish by a
preponderance of the evidence that he or she is, in fact, entitled to the requested benefits.
Tenn. Code Ann. § 50-6-239(c)(6) (2015) (“[T]he employee shall bear the burden of
proving each and every element of the claim by a preponderance of the evidence.”).
In this case, rather than finding that the evidence was sufficient to commence benefits
pending a trial, the trial court concluded that Employee’s injury was compensable, a
finding that presumes Employee proved each element of his case by a preponderance of
the evidence. To the extent the trial court found Employee’s claim compensable, that
finding is premature and, as such, is vacated.

        Nevertheless, we find that the record supports the trial court’s determination that
Employee is entitled to medical benefits at this point in the case, not because he has
proven the injury is compensable by a preponderance of the evidence, but because he
presented sufficient evidence to enable the trial court to conclude he would likely prevail
at trial. See Tenn. Code Ann. § 50-6-239(d)(1). Dr. Jones, the authorized treating
physician, opined that when Employee struck his shoulder on the cabinet, he began a
process of inflammation and aggravation that requires surgical intervention and is
primarily caused by the employment. Dr. Jones testified that the history given to him
was “consistent with this type of injury and this type of problem.” After reviewing his
previously expressed opinion that the need for surgery was primarily caused by the
employment, Dr. Jones stated:

        Q:      And that’s been your opinion throughout and expressed to the
                insurance company, correct?

        A:      As clearly as I can make it.

        Q:      Is there any doubt in your mind that this is the surgery that you think
                is required that’s related to the work related injury that was
                described to you?
1
  In light of our finding that notice was timely provided, we need not resolve Employee’s contention that
Employer should be estopped from raising notice as a defense because it was not referenced in the Notice
of Controversy. We do note, however, that Employee cites no authority to suggest that an employer must
list every known or suspected defense in such a document.
                                                   6
       A:     Greater than 50.1 percent.

       Dr. Jones acknowledged on cross-examination that patients could present with the
same MRI findings and complaints as Employee, and he would recommend the same
course of treatment, even in the absence of trauma. However, on re-direct examination,
Dr. Jones reiterated his opinion that, based on Employee’s history, his course of
treatment, and the objective findings in the shoulder, the recommended surgery was
necessitated primarily by the work-related injury and not the pre-existing degenerative
condition.

       As the trial court observed, the opinion expressed by Dr. Jones is entitled to a
presumption of correctness. See Tenn. Code Ann. § 50-6-102(13)(E) (2015). The trial
court ruled that while Dr. Christian, who never treated or examined Employee, offered a
contrary view, his opinion was insufficient to rebut the statutory presumption of
correctness. Based upon our review of the record, it cannot be said that the evidence
preponderates against this finding. Accordingly, the trial court’s award of medical
benefits is affirmed.

                     Frivolous Appeal, Penalties, and Attorneys’ Fees

        Employee requests that he be awarded bad faith penalties for Employer’s failure to
timely provide benefits, discretionary costs, and attorneys’ fees. Although these issues
were raised in the trial court before, during, and after the expedited hearing, the trial court
did not address them in its decision but, instead, set a hearing to consider them. With
limited exceptions not applicable here, our review is limited to issues adjudicated by the
trial court. See Grant v. Commer. Appeal, No. W2015-00208-COA-R3-CV, 2015 Tenn.
App. LEXIS 750, at *24 (Tenn. Ct. App. Sept. 18, 2015). Thus, although Employee has
asked that we address these issues, we decline to do so until the trial court has resolved
them.

       Employee also asks that we find Employer’s appeal to be frivolous and that
sanctions be awarded in the form of attorneys’ fees. As we noted in the prior appeal of
this case, a frivolous appeal is one that is devoid of merit or brought solely for delay.
Yarbrough v. Protective Servs. Co., Inc., No. 2015-08-0574, 2016 TN Wrk. Comp. App.
Bd. LEXIS 3, at *11 (Tenn. Workers’ Comp. App. Bd. Jan. 25, 2016). “[P]arties should
not be required to endure the hassle and expense of baseless litigation. Nor should
appellate courts be required to waste time and resources on appeals that have no realistic
chance of success.” Id. at *10-11 (citation omitted); see also Tenn. Code Ann. § 27-1-
122 (“When it appears to any reviewing court that the appeal . . . was frivolous or taken
solely for delay, the court may, either upon motion of a party or of its own motion, award
just damages against the appellant, which may include, but need not be limited to, costs,
interest on the judgment, and expenses incurred by the appellee as a result of the

                                              7
appeal.”); Tenn. Code Ann. § 50-6-225(d)-(e) (“When a reviewing court determines . . .
that the appeal . . . is frivolous, a penalty may be assessed by the court, without remand,
against the appellant for a liquidated amount.”); Tenn. Comp. R. & Regs. 0800-02-22-
.04(6) (2015) (“When it appears to the appeals board that an appeal was frivolous or
taken solely for delay, the appeals board may, either upon motion of a party or of its own
motion, award expenses, including reasonable attorney’s fees, incurred by the appellee as
a result of the appeal.”).

      While Employer did not succeed in this appeal, the appeal is not devoid of merit,
and there is no evidence that it was brought solely for delay. As discussed above, the
evidence was conflicting on several key points, presenting legitimate issues for our
review. Indeed, the appeal resulted in one of the trial court’s findings being vacated.
Thus, we decline to find the appeal frivolous.

                                      Conclusion

        The trial court’s decision directing Employer to provide medical and temporary
disability benefits is affirmed. The trial court’s determination that Employee’s claim is
compensable is vacated as premature. The case is remanded for any further proceedings
that may be necessary.




                                            8
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

James Yarbrough                                          )   Docket No. 2015-08-0574
                                                         )
v.                                                       )
                                                         )    State File No. 48061-2015
Protective Services Co., Inc., et al.                    )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 27th day of May, 2016.
 Name                    Certified   First Class   Via   Fax       Via     Email Address
                         Mail        Mail          Fax   Number    Email

 Andrew C. Clark                                                      X    aclarke@accfirm.com
 Catherine C. Dugan                                                   X    catherine.dugan@petersonwhite.com
 Jim Umsted, Judge                                                    X    Via Electronic Mail
 Kenneth M. Switzer,                                                  X    Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                  X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov